per curiam:
El 25 de mayo de 1995 la Sra. Bethzaida Resto Quiñones (en adelante la quejosa) presentó una que-rella contra el Ledo. José M. Rosado Martínez (en adelante el querellado) ante la Oficina del Procurador General por la alegada negligencia del querellado en la tramitación de *656un caso, en el cual finalmente recayó sentencia contra la quejosa(1)
Debido a que del expediente surgía la posibilidad de que el querellado le fuese responsable en daños a la quejosa, el Procurador General se comunicó con ésta para indagar so-bre el particular. Mediante Carta de 14 de febrero de 1996, la quejosa le indicó que había incoado una acción en daños contra el querellado(2) El Procurador General se comunicó con el querellado, quien, mediante Carta de 4 de abril de 1996, admitió su falta de diligencia para con la quejosa.
Así las cosas, el querellado presentó ante el Procurador General una copia de la estipulación —aprobada por el tribunal— a la que llegó con la quejosa. El querellado otorgó un pagaré personal por la suma de $10,000 a ser pagados a la quejosa en el término de un (1) año de haberse firmado el acuerdo(3) El Procurador General, en vista de ello, ar-chivó la queja administrativamente.
Durante el mes de julio de 1999, la quejosa le participó al Procurador General que el querellado no había cumplido con la estipulación. Por tal razón, el Procurador General se comunicó con el querellado, quien le informó que estaba realizando las gestiones para cumplir con lo estipulado. Ante esta situación, el Procurador General le concedió hasta el 31 de julio de 1999 para que le informara sobre el particular. Debido a que no compareció, el Procurador General, mediante Carta de 3 de agosto de 1999, le concedió un término de cinco (5) días, contados a partir del recibo de la misma, para que expusiera su posición. Además, le aper-cibió que de no recibir su posición dentro del término, so-metería un informe sobre los méritos de la queja.
El Procurador General presentó su informe ante nos el 10 de septiembre de 1999, ya que el querellado no *657compareció. Por tal razón, el 29 de septiembre de 1999 emitimos una resolución mediante la cual le concedimos al querellado un término de veinte (20) días, a partir de la notificación de la resolución, para que expusiera su posi-ción en cuanto al informe. Además, le apercibimos de que su incumplimiento podría conllevar la suspensión al ejer-cicio de la abogacía. Según surge del expediente, el quere-llado fue notificado personalmente de la resolución el 27 de enero de 2000. El término concedido venció el 16 de febrero de 2000, sin que el querellado haya cumplido con nuestra resolución.'
I
Es precepto ampliamente conocido y reiterado que los abogados tienen la obligación inexcusable de responder diligentemente a las órdenes de este Tribunal, indepen-dientemente de los méritos de la queja presentada. In re Guzmán Bruno, 150 D.P.R. 116 (2000); In re Escalona Colón, 149 D.P.R. 900 (1999); In re Rodríguez Servera, 149 D.P.R. 730 (1999).
A la misma conclusión hemos llegado cuando los abogados exhiben indiferencia a los requerimientos del Procurador General relacionados con la investigación de una querella. In re Rodríguez Servera, supra.
Repetidamente hemos condenado este tipo de conducta; así, también, hemos dejado claro que no aceptaremos dicha conducta y que la misma acarrea severas sanciones. In re Escalona Colón, supra; In re Rodríguez Servera, supra.
El menosprecio y la inobservancia del querellado a la resolución de este Tribunal y al requerimiento del Procu-rador General demuestran su desinterés hacia las obliga-ciones básicas de esta profesión, así como su craso desco-nocimiento de nuestras expresiones y su contumacia.
Estas razones nos obligan a suspender indefinidamente, con vigencia inmediata, al licenciado Rosado Martínez del *658ejercicio de la abogacía. El querellado notificará a sus clientes que por motivo de la suspensión no puede conti-nuar con su representación legal y devolverá a éstos los expedientes de los casos pendientes y los honorarios reci-bidos por trabajos no realizados. Asimismo, informará de su suspensión a cualquier Sala del Tribunal General de Justicia o a cualquier foro administrativo donde tenga al-gún caso pendiente. Por último, tiene la obligación de acre-ditar y certificar ante este Tribunal que cumplió con lo antes señalado.
Por los fundamentos antes expuestos, se dictará senten-cia mediante la cual se suspenda inmediata e indefinida-mente al licenciado Rosado Martínez del ejercicio de la abo-gacía hasta que cumpla con nuestra Resolución de 29 de septiembre de 1999, y hasta que otra cosa disponga este Tribunal.

 Los hechos se desprenden del Informe del Procurador General de 10 de sep-tiembre de 1999.


 Caso Núm. 95-709 ante el Tribunal de Primera Instancia, Sala Superior de Bayamón.


 La suma devengaba un interés de diez por ciento (10%) anual.